Case 20-10036-CSS Doci Filed 01/07/20 Page1of9

   

Fiil in this Information to identify the case:

| United States Bankruptcy Court for the:

i

| _sCéDDistrict of [Delaware

i (State)

| Case number (irknown: «Chapt

(J Check if this is an
amended filing

 

Official Form 205

Involuntary Petition Against a Non-Individual 12/18

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if

known),

 

a identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

4. Chapter of the Check one:

Bankruptcy Code
() Chapter 7

Chapter 11

Ba Identify the Debtor

2. Debtor's name

 

‘Tough Mudder Incorporated

 

3. Other names you know T r
the debtor has used in ough Mudder, LLC

the last 8 years

 

 

Include any assumed
names, trade names, or
doing business as names.

 

4, Debtor’s federal
Employer Identification CJ Unknown

Number (EIN)
a 6-5. 6 52 5 26.

 

  
  
  
   
 

Principal place of business _ Mailing address, if different

5. Debtor’s address

 

 

 

 

 

 

15 MetroTech Center .
Number Street _. Number Street
Brooklyn NY_ 11201
City State ZIP Code State ZIP Code

- Location of principal assets, if different from
_ principal place of business

Kings County
County "

 

Number Street

 

 

. City State. ZIP Code

 

 

 

 

Official Form 205 Involuntary Petition Against a Non-Individuai page 1

 
Case 20-10036-CSS Doci1 Filed 01/07/20 Page 2of9

Debtor Tough Mudder Incorporated Case number (it known)

Name

 

6. Debtor's website (URL)

www.toughmudder.com

 

7. Type of debtor

Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
(] Partnership (excluding LLP)
LJ Other type of debtor. Specify:

 

 

8. Type of debtor’s
business

Check one:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
(J Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(2 Railroad (as defined in 11 U.S.C. § 101(44))

(] Stockbroker (as defined in 11 U.S.C. § 101(53A))

(J Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q Clearing Bank (as defined in 11 U.S.C. § 781(3))

None of the types of business listed.

L} Unknown type of business.

 

9. To the best of your
knowledge, are any
bankruptcy cases
pending by or against
any partner or affiliate
of this debtor?

C) No
©} Yes. Debtor Tough Mudder Event Production Incorporated Relationship _ Affiliate

District, Delaware Date filed 01/07/2020 case number, if known

MM/DD /YYYY

 

 

19. Venue

Debtor Relationship
District Date filed Case number, if known.
MM/DD/YYYY
ee Report About the Case
Check one:

Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

CQ] A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

 

11. Allegations

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

(C2 within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of iess than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

 

12, Has there been a
transfer of any claim
against the debtor by or
to any petitioner?

 

&] No

Q) Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003(a).

 

Official Form 205

involuntary Petition Against a Non-Individual page 2

 

 
 

S

 
Case 20-10036-CSS. Doc1 Filed 01/07/20 Page 4of9

 

Debtor Tough Mudder Incorporated
Name .

Case number (known)

 

Name and mailing address of petitioner

 

 

 

__lrademarc Associates Inc,
Name :
ra Court
Number Street
Bangor PA
City State ZIP Code

Name and malilng address of petitioner's reprasontative, if any

 

 

 

—GflIAhe hod coe Ah
Ee0 CARA~ C7
Number Street ee
LAV 6 oR fA 1, $01
City State ZIP Code

I declare under penalty of perjury that the foregoing Is true and correct.

 

 

 

 

 

 

__David W. Carickhoff
Printed name
Archer & Greiner, P.C.
Firm name, if any
300 Delaware Avenue, Suite 1100
Number Street ’
Wilmington DE 1980]
Gily ° State ZIP Code

Contact phone (302) 777-4350_ Email dcarickhoff@archerlaw.com
Bar number _ 371 5

State Delaware

 

 

 

 

 

 

 

 

x Z
Signature of atlorney
Date signad 6 | t 2 020
MM 7 DD LYYYY
Name and mailing address .of petitioner
David Watkins Homes Inc. David W. Carickho
Name ~ Printed name :
oo iner, P.C,
659 Wexford Drive Fin name, fany
Number Streat
Lafayette IN 47905 300 Delaware Avenue, Suite 1100
City 7 " Slate iP Gode Number Sireet

Name and mafling address of petitioner's representative, if any

 

Name

 

Number Street

 

City State ZIP Code

| declare under penalty of perjury that the foregoing Is true and correct.

Executed on —
MM / DD /YYYY

x

Signature of petitioner or representative, Including representative's title

 

x

 

 

 

Wilmington .____-s [DE ___. 1980]
tiy Stata ZIP Code
Contact phone (302) 777-4350 _ Email_dcarickhoff@archerlaw,.com

Bar number

3715

State Delaware

 

Signature of attorney

Date signed

 

MM /DD /YYYY

 

 

Official Form 205

tee

Involuntary Petition Against a Non-Individual

page 4

ay

 

 
Case 20-10036-CSS Doci Filed 01/07/20 Page5of9

Debtor T ough Mudder Incorporated Case number (it known),

Name

 

 

 

Name and mailing address of petitioner

David W. Carickhoff

Trademarc Associates Inc, -
Printed name

 

 

 

 

 

 

Name
Archer & Greiner, P.C,
880 Cara Court Firm name, if any
Number Street
Bangor PA 18013 300 Delaware Avenue, Suite 1100
City State ZIP Code Number Street
Wilmington DE 19801
City State ZIP Code

Name and mailing address of petitioner’s representative, if any
Contact phone (302) 777-4350 Email dcarickhoff@archerlaw.com

 

Name

Bar number 3715

 

Number Street
State Delaware

 

City State ZIP Code

  

| declare under penalty of perjury that the foregoing is true and correct.

Executedon _
MM /DD/YYYY

 

Signature of attorney

x

Signature of petitioner or representative, including representative's title

 

Date signed
MM /DD /YYYY

 

 

Name and mailing address of petitioner

David W. Carickhoff

Printed name

David Watkins Homes Inc.

 

 

 

 

 

Name
: Archer & Greiner, P.C,
659 Wexford Drive Fin name, any
Number Street
Lafayette IN 47905 300 Delaware Avenue, Suite 1100
City State ZIP Code Number Street
Wilmington DE 19801
City “ State ZIP Code

Name and mailing address of petitioner's representative, if any

Contact phone (302) 777-4350 Email _dcarickhoff@archerlaw.com

 

Name

Bar number 3715

 

Number Street

State Dela ware

 

City State ZIP Code

 

SS a an

sighfture of attorney

Date signed 6! /v? { 207O

M /DD /YYYY

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 0 4 104/2020

MM /DD/YYYY

 

x

Signature of petitioner or representative, including representative's title

 

 

 

Official Form 205 Involuntary Petition Against a Non-Individual page 4

 
Case 20-10036-CSS Doci Filed 01/07/20 Page 6of9

Corporate Ownership Statements

 
 

 
Case 20-10036-CSS Doc1 Filed 01/07/20 Page 8 of 9

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE

x
In re: Chapter 11
TOUGH MUDDER INCORPORATED and Case No. ~
TOUGH MUDDER EVENT PRODUCTION Case No. —
INCORPORATED,

Alleged Debtors.
x

 

CORPORATE OWNERSHIP STATEMENT.

Trademarc Associates Inc. (“Trademare”), petitioning creditor in the above-captioned
cases, pursuant to Fed, R. Bank. P. 7007.1, states that there is no corporation that, directly or
indirectly, owns 10% or more of any classes of the equity interest in Trademarc.

Dated: Bangor, Pennsylvania. | sh Be 2 ;
January © , 2020 hun AS -_

Marc\Policelli
President of Trademarc Associates Inc.

2178262691

 

 
Case 20-10036-CSS Doci1 Filed 01/07/20 Page 9of9

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE

X
In re: Chapter 11
TOUGH MUDDER INCORPORATED and Case No. —
TOUGH MUDDER EVENT PRODUCTION Case No. —
INCORPORATED,

Alleged Debtors.
x

 

CORPORATE OWNERSHIP STATEMENT

David Watkins Homes Inc. (“David Watkins Homes”), petitioning creditor in the above-
captioned cases, pursuant to Fed. R. Bank. P. 7007.1, states that there is no corporation that,
directly or indirectly, owns 10% or more of any classes of the equity interest in David Watkins
Homes.

Dated: Lafayette, Indiana QO
January 06 2020

David Watkins
President of David Watkins Homes Inc.

247826293y1

 
